DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (US 2009/0287043 A1).
Regarding claim 1, Naito discloses an endoscope system comprising: an endoscope (2; par. [0035]-[0036]) having a hollow tube (2a/2g/2b; Fig. 3) formed therein, wherein the endoscope (2) has a first end (2b/2k; Fig. 3) coupleable (via 2c) to a docking station (60; Fig. 13) and a second distal end (Fig. 3); a flexible elongate member (3; Fig. 6) for insertion through the hollow tube (2a/2g), wherein the flexible 
Regarding claim 2, Naito discloses the endoscope system in accordance with claim 1 wherein the anti-buckling tube is situated between the one or more actuators and the first end of the endoscope.
Regarding claim 9, Naito discloses the endoscope system in accordance with claim 1 wherein the anti-buckling tube (11) is flared at one or both ends (flared end 14; Fig. 3).
Regarding claim 10, Naito discloses the endoscope system in accordance with claim 1 wherein at least a portion of the anti-buckling tube (11) has a rigid structure (par. [0041]).
Regarding claim 12, Naito discloses endoscope system in accordance with claim 1 wherein the anti-buckling tube (11) is composed of corrosion resistant metal or polymer (par. [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, as applied to the claims above, in view of Stahler et al. (US 2012/0071895 A1).
Regarding claim 3, Naito discloses the endoscope system in accordance with claim 1, but does not specifically disclose it further comprising one or more supports coupling the anti-buckling tube to the one or more actuators. Stahler teaches an analogous system having an anti-buckling tube (500a; Fig. 53B and 53D) comprising a support (504; Figs. 53D and 53H; par. [0476]) that couples the anti-buckling tube (500a) 
Regarding claim 4, Naito in view of Stahler disclose the endoscope system in accordance with claim 3 wherein the actuators (6B/71/72) are housed within a motor housing (6B), the one or more supports (Stahler; 504) coupling the anti-buckling tube (Stahler; 500a) to the motor housing (Stahler: 182).
Regarding claim 5, Naito in view of Stahler disclose the endoscope system in accordance with claim 4 wherein the one or more supports comprise magnetic means or mechanical means (Stahler: Fig. 53H) for coupling the anti-buckling tube (Stahler; 500a) to the motor housing (Stahler; 182).
Regarding claim 11, Naito discloses the endoscope system in accordance with claim 10, but does not specifically disclose wherein the at least a portion of the anti-buckling tube that has a rigid structure is adjacent to the first end of the flexible elongate member where it couples to the one or more actuators. Stahler teaches an analogous system having an anti-buckling tube (500a; Fig. 53B and 53D) comprising a rigid structure (504; Figs. 53D and 53H; par. [0476]) adjacent to the first end of the flexible elongate member where it couples to the actuator (182; Fig. 53B). Stahler teaches the anti-buckling tube coupling to the actuator via the rigid structure in order to provide support along the entire length of the flexible elongate member to prevent buckling (par. 
Regarding claim 13, Naito in view of Stahler disclose endoscope system in accordance with claim 3 wherein the one or more supports (Stahler: 505; Fig. 53H; par. [0476]) detachably couple the anti-buckling tube (Stahler: 500a) to the one or more actuators (Stahler: 182).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Naito discloses the endoscope system wherein the motor housing comprises a stationary portion and a translatable portion which translates the one or more actuators in the direction parallel to the central axis of the hollow tube, neither Naito nor Stahler disclose wherein at least a first portion of the one or more supports couple the anti-buckling tube to the stationary portion of the motor housing, in combination with the other elements of the claims. The support of Naito in view of Stahler couple the anti-buckling tube to the translatable portion of the motor housing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795